DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-22, 25, 30-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Speck (US Patent No. 7,644,549).
For claim 19, Speck discloses a sealing system (fig. 8), comprising: a container comprising a cavity (col. 7 lines 4-7, metal back pan); first insulation disposed in the cavity (58); second insulation (60) adjacent the first insulation; and at least one fastener (col. 7 lines 9-11, aluminum tape) configured to support the container, wherein the first insulation has a first per cubic foot (pcf} density and the second insulation has a second pcf density (inherent), and wherein the at least one fastener is configured to support the container in a zero spandrel area of a curtain wall construction in an installed state and the second insulation is disposed in a safing slot (slot adjacent floor slab) adjacent to zero spandrel area in the installed state.
For claim 20, Speck discloses that the sealing system has a T-Rating of at least 45 minutes, an F-Rating of at least 120 minutes, and a movement rating of Class FV (inherent since Speck discloses all the limitations of claim 1).
For claim 21, Speck discloses that the sealing system satisfies full-scale ASTM E 2307 as set forth in the 2012 Standard of the International Building Code (inherent since Speck discloses all the limitations of claim 1).
For claim 22, Speck discloses that the sealing system satisfies full-scale ASTM E 1399 as set forth in the 2013 Standard of the International Building Code (inherent since Speck discloses all the limitations of claim 1).
For claim 25, Speck discloses that the first insulation comprises a thermally resistant material, and the second insulation comprises a thermally resistant material (col. 7 lines 4-12).
For claim 30, Speck discloses that the at least one fastener is configured to couple the container to a framing member inside of the curtain wall construction (col. 7 lines 9-11, aluminum tape).
For claim 31, Speck discloses that the first insulation and the second insulation (fig. 8, 58, 60) are in alignment with an axis that passes through a floor (16), the container, and vision glass (50) coupled to the curtain wall construction.
For claim 32, Speck discloses that a width of the container (col. 7 lines 4-7, metal back pan) is less than a width of the safing slot (the container which contains first insulation 58 is smaller than the slot which contains 58 and 60).
For claim 33, Speck discloses that the safing slot is between the container and a floor (16) in the installed state.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23-24, 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Speck (US Patent No. 7,644,549) in view of Stahl, JR. (US 2009/0126297).
For claim 23, Speck does not disclose that the first pcf density is different from the second pcf density.
Stahl, JR. discloses a sealing system (fig. 1) comprising a first insulation (18) and a second insulation (28) made of mineral wool [0023], whereby the first insulation is compressed thereby changing its pcf density [0026]. The first insulation is compressed so that the insulation can fill all the voids in the safing slot of the sealing system [0026].
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to substitute the insulation of Speck to mineral wool and compress the first insulation of Speck, thereby changing its pcf density as made obvious by Stahl, JR. so that the first insulation can fill all the voids in the safing slot of the sealing system of Speck to increase the insulation of the system.
For claim 24, the combination discloses that the first pcf density will be greater than the second pcf density since the first insulation will be compressed by 25% (Stahl, JR. [0026]).
For claims 26-27, the combination discloses that the first insulation has a predetermined compression in an installed state and the predetermined compression is about 25% (Stahl, JR. [0026]).
 
Claim(s) 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Speck (US Patent No. 7,644,549) in view of Patel et al. (US Patent No. 6,357,504).
For claims 28-29, Speck discloses that the container is a pan (col. 7 lines 4-7, metal back pan) but does not disclose that the pan is a box pan.
Patel et al. discloses a container (fig. 6) for covering insulation (98) used in a cavity, whereby the container is a box pan having a height less than 6 inches (col. 14 lines 33-36).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to make the container of Speck a box pan with a height less than 6 inches as made obvious by Patel et al. to provide a housing means for the first insulation that can fit in the safing slot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA K IHEZIE whose telephone number is (571)270-5347. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA K IHEZIE/Primary Examiner, Art Unit 3633